Citation Nr: 1630972	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from March 31, 2009 to March 20, 2012 for posttraumatic stress disorder.

2.  Entitlement to an initial rating in excess of 50 percent from March 21, 2012 to August 18, 2015 for posttraumatic stress disorder.

3.  Entitlement to an increased rating in excess of 50 percent since November 1, 2015, for posttraumatic stress disorder with depression.  

4.  Entitlement to a total disability rating based on individual unemployability, prior to March 21, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to March 1977 and from March to November 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a November 2015 rating decision VA increased the rating for posttraumatic stress disorder with depression to 50 percent, effective March 21, 2012.  In a December 2015 rating decision, the Veteran was awarded a temporary 100 percent rating effective from August 19, 2015, for hospitalization over twenty-one days.  The 50 percent rating was restored effective November 1, 2015.  The Veteran claims entitlement to a higher rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).  

In March 2016, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's electronic file.  

In an April 2016 rating decision VA granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, effective March 21, 2012.  However, the effective date assigned does not cover the entire appeal period for the increased rating claim on appeal.  Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of entitlement to individual unemployability benefits as part of this appeal, the Veteran asserted that his service-connected disabilities render him unable to work.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to March 21, 2012, as part of the claim of entitlement to an increased rating for PTSD with depression.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


FINDINGS OF FACT

1.  From March 31, 2009 to March 20, 2012, the Veteran's PTSD with depression was most consistent with evidence of occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas.

2.  From March 21, 2012 to August 18, 2015, the Veteran's PTSD with depression was not manifested by occupational and social impairment with deficiencies in most areas.

3.  Since November 1, 2015, the Veteran's PTSD with depression has not been manifested by occupational and social impairment with deficiencies in most areas.

4.  The Veteran is service connected for posttraumatic stress disorder with depression, evaluated as 50 percent disabling; and for residuals of a right foot gunshot wound with second metatarsal and phalangeal fracture residuals.   

5.  With resolution of the doubt in the Veteran's favor, the Veteran is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities, specifically, PTSD with depression, effective from June 15, 2010.  


CONCLUSIONS OF LAW

1.  From March 31, 2009 to March 20, 2012, the criteria for an initial rating of 50 percent, but not higher, for PTSD with depression were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).  

2.  From March 21, 2012 to August 18, 2015 the criteria for an initial rating in excess of 50 percent for PTSD with depression were not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411.  

3.  As of November 1, 2015, the criteria for an initial rating in excess of 50 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411.  

4.  Effective June 15, 2010, the criteria for a total disability evaluation based on individual unemployability due to service connected disorders are met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In light of the fully favorable determination with regard to the Veteran's claim for a total disability evaluation based on individual unemployability due to service connected disorders, prior to March 21, 2012, no discussion of compliance with VA's duty to notify and assist is necessary.  

This appeal arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For these reasons, VA has satisfied its duty to notify.

VA fulfilled its duty to assist the Veteran by obtaining all available potentially relevant evidence.  Hence, appellate review may proceed without prejudice.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records, VA outpatient treatment records, private treatment records, records from the Social Security Administration, and arranged for VA compensation examinations in June 2009, March 2012, and March 2016, to assess the severity of his posttraumatic stress disorder with depression.  

The video hearing was in compliance with proper procedure as the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate them.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's posttraumatic stress disorder with depression has been rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for a mental disorder, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders Fourth Edition (DSM -IV).  Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A global assessment of functioning score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends).  A global assessment of functioning score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

From March 31, 2009 to March 20, 2012

In June 2009, the Veteran was afforded a VA examination for PTSD with depression.  He reported being married to his wife for thirty-four years and described his relationship as being alright.  He reported that his relationship with the children was okay until he gets mad.  The Veteran denied having friends, but stated he had a "few people."  He reported working in his woodshop when he is not working and taking his wife out to eat on occasion.  The Veteran stated that he was active in his church.  He denied a history of suicide attempts and history of violence and assaultiveness.  The Veteran did report symptoms of suicidal ideation, homicidal ideation, irritability, hypervigilant behavior, avoidant behavior, insomnia, nightmares, flashbacks, and suspiciousness associated with his service-connected PTSD with depression.  

Mental status examination revealed that the appellant was clean, neatly groomed, and appropriately dressed.  He was oriented to person, time, and place.  Psychomotor study showed the claimant to be tense and irritable, with a slow and soft or whispered speech.  His affect was constricted and his attitude towards the examiner was attentive, but irritable and sarcastic.  The examiner reported that his attention was intact, but his mood was hopeless, depressed and dysphoric.  His thought process was unremarkable but his thought content included suicidal ideation, ruminations, and paranoid ideation.  There were no delusions present, and his judgment and insight were both adequate.  There were complaints of impaired sleep, nightmares, auditory hallucinations, and weekly panic attacks.  Although there were no signs of inappropriate behavior or obsessive and ritualistic behavior, there were complaints of homicidal and suicidal thoughts but without plans or intent.  There were no episodes of violence, and impulse control was good.  There were no problems with activities of daily living.  The examiner indicated that the appellant's remote memory was mildly impaired, but his recent and immediate memory was normal.  The examiner diagnosed the Veteran with PTSD with depression and assigned a global assessment of functioning score of 50.  The examiner concluded that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the Veteran's service-connected PTSD signs and symptoms but with generally satisfactory functioning.  

VA outpatient treatment records reflect continuing treatment for posttraumatic stress disorder with depression.  In March 2009, the Veteran visited his local VA outpatient treatment facility for possible participation in a study to evaluate a medication for posttraumatic stress disorder.  The Veteran reported symptoms since 2003 after service discharge.  Since that time he reported having nightmares, intrusive memories, psychological distress at exposure to triggers, physiologic reactivity on exposures to triggers, avoidant behaviors, emotional numbing, anhedonia, feelings of detachment or estrangement from others, insomnia, irritability, difficulty concentrating, hypervigilant behavior, and exaggerated startle response.  He denied both homicidal and suicidal ideation, along with other psychotic symptoms.  He admitted to having sadness, a loss of interest in activities he once enjoyed, feelings of worthlessness and guilt, and decreased appetite.  After mental status testing, the claimant was diagnosed with a major depressive disorder and the examiner assigned a global assessment of functioning score of 55.  

In April 2009, the Veteran returned to his local VA outpatient treatment facility for a mental health physician's visit.  He admitted that prescribed medication was working, but still had symptoms of sad mood, sleeping problems, guilty feelings, and feelings of helplessness.  He denied homicidal and suicidal thoughts.  Mental status testing revealed the appellant to be clean, cooperative, and calm.  He was alert and oriented to person, place, and time.  His motor activity was within normal limits and his speech was of normal rate and tone.  His mood was euthymic and there was no anxiety displayed.  His affect was appropriate, thought process was logical, and there was no evidence of psychotic thinking.  There was no evidence of suicidal or homicidal ideation, or perceptual disturbances.  His abstract thinking was normal and there was no perceived deficit in memory.  Judgment was good and insight was present.  He was diagnosed with recurrent a major depressive disorder, and anxiety, not otherwise specified.  

VA outpatient treatment records dating from August 2009 note that the Veteran began a PTSD education group, supportive psychotherapy, and medication management.  In September 2009, the Veteran visited his local VA outpatient treatment facility for a follow-up visit.  Mental status examination revealed the Veteran to be neatly groomed and casual dressed.  He was oriented as to time, place, and person.  He was alert, cooperative, and displayed speech of normal rate, tone, and volume.  His mood was fair and affect was dysphoric.  His thought process was linear with the thought content having no overt psychosis.  He denied any perceptual disturbances, judgment was intact, and insight was present.  He was diagnosed with a major depressive disorder and PTSD.  He was assigned a global assessment of functioning score of 58.  

During a December 2009 VA outpatient treatment visit the Veteran complained of having bad dreams about his experience in Iraq, along with a depressed mood.  He admitted to doing better with his anger management.  Mental status testing revealed the appellant to be neatly groomed and casually dressed.  He was alert and oriented as to time, place, and person.  He was cooperative but with a dysphoric affect.  His speech was of normal rate, tone, and volume.  He did show an overall "down" mood.  His thought process was linear with no overt psychosis.  He denied perceptual disturbances, judgement was intact, and insight was present.  He was diagnosed with a major depressive disorder and PTSD and assigned a global assessment of functioning score of 48.  

In February 2010, the Veteran visited his local VA outpatient treatment facility with complaints of nightmares, night sweats, and weight gain.  Mental status testing again showed a neatly groomed, casual dress, and cooperative Veteran.  He was alert and oriented as to time, person, and place.  His speech was of normal rate, tone, and volume with a fair mood.  His affect was described as being tense with a linear thought process.  There was no overt psychosis shown or the presence of perceptual disturbances.  His judgment was intact and insight was present.  He was diagnosed with a major depressive disorder and PTSD, and assigned a global assessment of functioning score of 51.  

In May 2010, the Veteran was seen again at his local VA outpatient treatment facility.  He complained of being overweight.  Mental status testing results showed a neatly groomed and casual dressed Veteran.  He was oriented as to time, person, and place.  He was cooperative and displayed speech of normal rate, tone, and volume.  His mood was okay and his affect was euthymic.  His thought process was linear and there was no overt psychosis present.  He denied any perceptual disturbances.  His judgment was intact and insight was present.  He denied suicidal ideation.  He was diagnosed with a major depressive disorder and PTSD and assigned a global assessment of functioning score of 55.  

In September 2010, the Veteran went to his local VA outpatient treatment facility and complained of sleep impairment, nightmares, depression, and flashbacks.  The examining physician noted PTSD symptoms including nightmares, intrusive memories, psychological distress at exposure to triggers, physiologic reactivity on exposures to triggers, avoidant behaviors, emotional numbing, anhedonia, feelings of detachment or estrangement from others, insomnia, irritability, difficulty concentrating, hypervigilant behavior, and an exaggerated startle response.  Mental status testing showed a neatly groomed, casual dressed, and cooperative Veteran.  He was oriented to person, place, and time.  He had a normal rate of speech, but his mood was down.  His affect was described as being depressed but his thought content was linear.  There was no overt psychosis or perceptual disturbances.  His judgment was intact and insight was present.  He denied the presence of suicidal ideation.  The Veteran was diagnosed with PTSD and recurrent major depressive disorder.  He was assigned a global assessment of functioning score of 49.  The examining physician concluded that these symptoms were globally moderate to severe, and that they made it difficult for the Veteran to function socially, occupationally, interpersonally, and emotionally.  

At a February 2012 VA mental health visit the Veteran again complained of insomnia, nightmares, depression, flashbacks, irritability, difficulty concentrating, and difficulty getting along with others.  He reported quitting his job in 2010 because he was unable to get along with his coworkers, and because he was stressed out due to his posttraumatic stress disorder with depression.  Mental status testing showed the appellant to be neatly groomed, casually dressed, and cooperative.  His speech was of normal rate, tone, and volume.  He was alert, attentive and oriented as to person, place, and time.  His mood and affect were both described as irritable.  His thought process was linear and his thought content reflected no overt psychosis.  He denied perceptual disturbances.  His judgment was intact and insight was present.  He denied suicidal ideation.  The assessment was posttraumatic stress disorder and depression, and a global assessment of functioning score of 50 was assigned.  The VA physician concluded that the Veteran's service-connected PTSD symptoms were globally moderate and severe, and they made it difficult for the Veteran to function socially, occupationally, interpersonally, and emotionally.  

Having reviewed the evidence of record, for this period under appeal, the Board finds that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity, thus warranting no more than a 50 percent rating for PTSD.  38 C.F.R. § 4.130.  In this regard, the evidence reflects that the Veteran's disability during this term was predominately manifested by symptoms including a depressed mood with constricted affect, impaired sleep, nightmares, impaired concentration and memory, decreased motivation, irritability, and anxiety.  The Veteran also reported difficulty in maintaining and establishing relationships with others, as demonstrated by his isolating and avoidant behaviors, his irritability, and his paranoia.  

The evidence of record, however, preponderates against assigning a rating greater than 50 percent.  VA treatment records during the applicable time period showed no evidence that the Veteran's PTSD with depression impaired his ability to perform routine activities, function independently, or control his impulses.  Moreover, the Veteran did not exhibit spatial disorientation or obsessional rituals which interfered with routine activities.  The evidence of record did not indicate that the Veteran was unable to establish or maintain effective relationships as he lived with his wife during this time period, he maintained a good relationship with his grandchild, and he participated in a PTSD support group.  Further, there was no evidence of stereotyped speech, difficulty in understanding complex commands, or impaired abstract thinking.  There also was no evidence of poor hygiene during this time period.  The Veteran consistently reported being able to perform activities of daily living.  Finally, he was able to manage his finances.  

The Board acknowledges the June 2009 VA examiner's notation of the presence of homicidal and suicidal thoughts, but at no time did the appellant report suicidal plans or intent.  The examiner also noted the presence of auditory hallucinations.  Significantly, the Veteran denied suicidal and homicidal ideation as well as auditory and visual hallucinations at every VA outpatient treatment visit thereafter.  Thus, the preponderance of the evidence demonstrates that the appellant did not show evidence of suicidal ideation during the overwhelming majority of this term. 

The Board has also considered the various global assessment of functioning scores that the Veteran has received during this time period.  Specifically at the June 2009 VA examination, the examiner assigned a global assessment of functioning score of 50 and during his VA outpatient treatment visits, global assessment of functioning scores of 55, 58, 48, 51, 49, and 50 were assigned.  The Board notes that global assessment of functioning scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the multiple psychiatric evaluations completed during the current appeal reflect the extent and severity of the Veteran's actual PTSD symptoms, which are suggestive of occupational and social impairment with reduced reliability and productivity; i.e. the level of impairment contemplated in the currently assigned 50 percent rating for PTSD.  

In summary and resolving all doubt in the Veteran's favor, a 50 percent rating, and no higher, is assigned for the Veteran's service-connected PTSD with depression from March 31, 2009 to March 20, 2012.  

From March 21, 2012 to August 18, 2015

At a March 2012 VA examination the Veteran reported being married since 1975, and that he and his wife got along pretty well.  He reported that he had four biological children, and that a granddaughter was living with him.  He also stated that he and his wife were in the process of adopting the granddaughter.  The appellant admitted to having some contact with all of his children and that he planned on having more contact with them.  He explained that he saw his friends approximately once a month.  The Veteran stated that he stopped working in July 2010 due to his PTSD and foot disability.  He reported having difficulty getting along with his coworkers, and having symptoms which included a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and distressing recollections of service associated with his posttraumatic stress disorder with depression.  

Mental status examination revealed that the Veteran was casually dressed with good grooming and hygiene.  He was oriented as to person, place, and time.  His mood was described as "not good".  His speech was within normal limits, and insight and judgment were good.  He displayed a tense and serious presentation but with good eye contact.  The Veteran's memory was fair for evaluation purposes, but he demonstrated problems with memory and concentration.  His attention appeared largely intact during examination testing and abstract reasoning was fair.  There was no evidence of suicidal ideation, intent, or plan reported.  The examiner noted complaints of impaired sleep, irritability, anger issues, and aggressive thoughts.  The claimant reported a history of panic attacks but admitted to having none lately.  The appellant also stated that he heard voices alone, but the examiner concluded that they did not appear to be consistent with hallucinatory experiences.  The examiner opined that the Veteran's PTSD symptoms were moderate but chronic and complicated by depression.  She opined that the Veteran was not considered unemployable due to his posttraumatic stress disorder and depression symptoms alone, and that he suffered from moderate occupational impairment due to posttraumatic stress disorder and depression.  The diagnosis was chronic posttraumatic stress disorder and a depressive disorder not otherwise specified.  He was assigned a global assessment of functioning score of 52.  The examiner concluded that posttraumatic stress disorder with depression caused occupational and social impairment with reduced reliability and productivity.  

During a May 2014 VA outpatient treatment visit the appellant denied suicidal and homicidal ideation.  Mental status testing reflected the appellant to be clean and cooperative, with a normal attention span.  He was alert and oriented to person, place, and time.  The claimant's speech was of normal rate and tone, and his motor activity was within normal limits.  His affect was concerned and his mood was not good due to his back problems.  His thought process was logical and abstract thinking was normal.  There were no perceptual disturbances and no evidence of psychotic symptoms.  His judgment was normal and insight was present.  The Veteran was diagnosed with posttraumatic stress and major depressive disorders.  He was assigned a global assessment of functioning score of 59.  

At an October 2014 VA outpatient session the Veteran was clean, cooperative, and oriented.  His attention span was normal and alert, and speech was of normal rate and tone.  Motor activity was within normal limits and affect was appropriate.  His thought process was logical and abstract thinking was normal.  There was no evidence of perceptual disturbances or psychotic symptoms.  The Veteran's judgment was normal and insight was present.  There was no evidence of suicidal or homicidal ideation.  The Veteran was again diagnosed with PTSD and assigned a global assessment of functioning score of 59.  Treatment records thereafter also reflect the Veteran's participation in a PTSD aftercare support group.  

Here the appellant's PTSD with depression did not more nearly approximate the criteria for a 70 percent rating, from March 21, 2012 to August 18, 2015.  The evidence of record describes a fairly consistent pattern of symptoms and manifestations of sleep impairment, nightmares, anxiety, depression, intrusive thoughts, hypervigilance, avoidant behavior, and irritability.  Notwithstanding these symptoms the Veteran was found to be able to establish and maintain effective relationships, both in the context of obtaining treatment for his PTSD and in maintaining a relationship with his wife and granddaughter.  Thus, while the Veteran may have had difficulty in establishing and maintaining social contacts, there was no evidence during this term of any inability to do so, as described in the criteria for a 70 percent rating. 

Other symptoms required for the 70 percent rating were neither complained of nor observed by medical health care providers.  Review of the record shows that there is no evidence of the Veteran having any suicidal ideation, obsessive or ritualistic behavior or that his speech is intermittently illogical, obscure, or irreverent.  Additionally, he is generally described as having normal grooming and hygiene.  There was also no evidence of symptoms such as near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  

The Board is also cognizant of the Veteran's assigned global assessment of functioning scores of 52 and 59, as noted in the March 2012 VA examination report and May 2014 VA outpatient treatment records.  Such scores are indicative of moderate symptoms, and when considering the evidence as a whole do not justify the assignment of the next-higher 70 percent rating.  A rating is based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 70 percent rating or higher, from March 12, 2012 to August 18, 2015.  

The preponderance of the evidence is against entitlement to an initial rating in excess of 50 percent from March 21, 2012 to August 18, 2015 for PTSD with depression must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

This claim is denied.

Since November 1, 2015

In February 2016, a Disability Benefits Questionnaire was completed.  The Veteran reported chronic sleep problems, fatigue, nightmares, distressing memories, efforts to avoid reminders, social isolation, disengagement from activities, difficulty copying, decreased libido, poor concentration, chronic depression, a history of suicidal ideation, anger, irritability, isolative behavior, difficulty being around others, and interpersonal strain with others.  The Veteran reported being married for over 41 years with some interpersonal strain.  He explained that his spouse and cousin were supportive.  He asserted that he had not worked since 2003 due to increasing interpersonal conflicts in the workplace, including with his supervisor.  He reported trying to work regularly since but being unable to do so due to symptoms of PTSD with depression.  

Mental status testing reflected a well-groomed and rather tense and nervous Veteran.  His mood was depressed and he displayed a blunted affect.  His thought process was logical and there was no evidence of psychosis or mania.  Although he endorsed a history of suicidal ideation, he specifically denied any current suicidal and homicidal ideation.  Both insight and judgment were intact.  The Veteran was diagnosed with PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

At a March 2016 VA examination the Veteran reported symptoms of insomnia, fatigue, irritability, nightmares, difficulty with memory and concentration, diminished activity, hypervigilant behavior, exaggerated startles response, difficulty being around others, and experienced themes of paranoia associated with his service-connected PTSD.  Mental status examination revealed that the Veteran appeared tense and nervous.  His mood was depressed and affect was blunted.  His speech was soft and monotone with limited inflection.  His thought process was logical with no evidence of psychosis or mania.  The Veteran reported a history of suicidal ideation but denied current or recent suicidal or homicidal ideations.  Both insight and judgment were intact.  The examiner diagnosed PTSD and concluded that the disorder caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

Once again the evidence shows that the Veteran's PTSD has not more nearly approximate the criteria for a 70 percent rating, since November 1, 2015.  The evidence of record describes a fairly consistent pattern of symptoms and manifestations of sleep impairment, nightmares, anxiety, depression, intrusive thoughts, and panic attacks.  Still, the Veteran has maintained the ability to establish and maintain effective relationships, both in the context of obtaining treatment for his PTSD and in maintaining a relationship with his wife as well as adopted granddaughter.  Thus, while the Veteran may have difficulty in establishing and maintaining social contacts, there is no evidence of any inability to do so, as described in the criteria for a 70 percent rating.  

Other symptoms required for the 70 percent disability evaluation are neither complained of nor observed by medical health care providers.  There is no evidence that posttraumatic stress disorder is manifested by such symptoms as obsessive or ritualistic behavior or that his speech is intermittently illogical, obscure, or irreverent. Additionally, he is generally described as having normal grooming and hygiene.  There is also no evidence of the Veteran demonstrating near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  

While it is noteworthy that he Veteran has reported a history of suicidal ideation in the past, they have been passive with no plan or attempt.  Moreover, the appellant specifically denied on several occasions current suicidal ideation.  Given the foregoing, the Board finds that the preponderance of the evidence is against the entitlement to an initial rating in excess of 50 percent since November 1, 2015, for posttraumatic stress disorder with depression.  Hence, the claim must be denied.  See 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Veteran has submitted no evidence showing that his PTSD with depression has markedly interfered with his employment status beyond that interference contemplated by the assigned ratings, and there is also no indication that the service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Code 9411.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008). 

Individual unemployability prior to March 21, 2012

A total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A total disability evaluation based on individual unemployability due to service connected disorders may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The central inquiry is, "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of a total disability evaluation based on individual unemployability due to service connected disorders, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not a Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

As noted above, the Board has awarded a 50 percent rating for posttraumatic stress disorder with depression for the period of March 31, 2009 to March 20, 2012.  A 30 percent rating is also in effect for post operative residuals of a right foot gunshot wound with residuals of second metatarsal and phalangeal fractures.  As the combined evaluation is 70 percent disabling, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a total disability evaluation based on individual unemployability due to service connected disorders.  

The question then becomes whether the Veteran's service-connected disability is of sufficient severity to preclude his ability to obtain or maintain employment. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful occupation as a result of his service-connected psychiatric and foot disabilities.  The Veteran asserts that he became too disabled to work in approximately July 2010 on account of his service-connected disabilities, especially posttraumatic stress disorder.  At the March 2016 Board hearing, the Veteran testified that he could not get along with people at his job, especially with his boss while working as a machine operator, and that he had been fired due to his difficulty in getting along with others on the job.  

Information obtained from the Social Security Administration indicates that the Veteran was found to be entitled to Social Security benefits on the basis of affective/mood and anxiety related disorders effective June 15, 2010.  Finally, at September 2010 and February 2012 VA outpatient treatment visits, the examining physician concluded that the Veteran's symptoms associated with posttraumatic stress disorder and depression were globally moderate to severe and made it difficult for the Veteran to function socially, occupationally, interpersonally, and emotionally.  The physicians' opinions provide highly probative evidence in support of a total disability evaluation based on individual unemployability due to service connected disorders.  See the September 2010 and February 2012 VA outpatient treatment notes.  

The evidence supports the award of a total disability evaluation based on individual unemployability due to service connected disorders effective June 15, 2010.  Not only does he meet the scheduler criteria, but the evidence regarding the functional impact of his service-connected disabilities make it unlikely that he would be able to obtain or maintain substantially gainful employment that is consistent with his educational level and occupational experience as a machine operator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  Thus, with resolution of all reasonable doubt in his favor, the Veteran is entitled to a total disability evaluation based on individual unemployability due to service connected disorders effective June 15, 2010. 

For the period prior to June 15, 2010, the preponderance of the evidence is against entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  As noted above, the appellant's primary disorder has been his posttraumatic stress disorder with depression, and that disorder is not shown to have been productive of more than occupational and social impairment with reduced reliability and productivity.  During this term the appellant showed not more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to posttraumatic stress disorder.  Indeed, examiners specifically opined that he functioned satisfactorily.  Given these findings, and the absence of any medical evidence showing that the combination of a right foot gunshot wound and posttraumatic stress disorder precluded all forms of substantially gainful employment that were consistent with the claimant's education and occupational experience, the Board finds that entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to June 15, 2010, must be denied.     



ORDER

Entitlement to a 50 percent rating for posttraumatic stress disorder with depression from March 31, 2009 to March 20, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with depression from March 21, 2012 to August 18, 2015, is denied.  

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with depression since November 1, 2015, is denied.  

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted effective from June 15, 2010, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


